Title: To George Washington from Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de Lafayette, 27 October 1780
From: Lafayette, Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de
To: Washington, George


                  
                     
                     My dear General
                     Elizabeth town October the 27th 1780
                  
                  From what you have heard from dr hagen about the Boats when on
                     your way to head quarters, I don’t Believe that you may have kept any hope for
                     our succes—the Boats have been it seems Reduc’d to five, and from the time when
                     they were yet at the little falls you May see that they Could not be here at
                     the appointed hour.
                  I will not permit Myself to Reflect on this Moment upon the Many
                     Blunders Committed on that affair By the quarter master general’s department—I
                     was too Certain of some Brillant succes, and Military Glory is too much
                     idolized By me not to be Rather Severe on the Occasion—I will Contain Myself to
                     Say that from the Report and common agreement of all the Spies and guides
                     Collected together By Major Lee, from the Negligence of the Ennemy, the
                     Circumstances of the tide and a thik foggy weather, not one of those whom I led
                     into the Matter had the least doubt upon our success.
                  The only advantage I have got from it has been to Convince Myself
                     that our troops are particularly fit for such an expedition on account of theyr
                     patience and Silence, and that if the other Business Could be supported upon a
                     large scale, I would answer to Carry it I have writen upon Both Roads to the
                     Commanding officer of the Brigade from the line that our expedition was
                     Relinquish’d and that I could advice him not to give to his men the trouble of
                     Going further—I have also Requested him to speack of this Movement as if it had
                     taken place on account of some intelligence that the Ennemy mean to Come out—into the jersay’s to attack us.
                  I have taken my position Between Elizabeth town and Connecticut
                     Farms—Gal Clinton has not the time of Making Any disposition against us—to
                     morrow at Nine or ten I will march to our position of Crane’s Town, and the day
                     after to morrow to totawa unless I Receive Contrary order.
                  Newark Mountain was Rather too far to March it this Night and too
                     Near for to morrow Because our men Being in want of Blankets will like Better
                     to join theyr Lines again.
                  if your excellency approuves of this Arrangiment, I Beg you will
                     order our Baggage to wait for us on our position of Cranes Town—if you dislike
                     the disposition your orders may Reach us in the Road.
                  I Beg, My dear general, you will please to Communicate our ill
                     succes, and disgracefull disappointment to the Minister who said he would not
                     leave Morristown untill he hears from me.
                  had I Any thing to Reproach to myself on the occasion I would be
                     inconsolable—I undertook the Business Because I thought myself equal to it, I
                     wish the people in the quarter master department had done the same for theyr
                     plans. I am my dear Gen. yours
                  
                     lafayette
                  
               